Citation Nr: 0904096	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
cervical spine currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for disability of the 
thoracolumbar spine currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William T. Snyder



INTRODUCTION

The veteran had active service from July 1980 to February 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which increased the rating to 20 percent for 
disability of the cervical spine, and increased to 10 percent 
the rating for the lumbar spine disorder, both ratings 
effective July 2005.  The Veteran continued his appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's November 2005 Notice of Disagreement includes 
statements that indicate an informal claim for an increased 
rating for his service-connected right knee disorder.  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  It is referred to the RO for 
appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2008); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision without the necessity for a remand.  See 38 C.F.R. 
§ 20.1304 (2008).

The issue of an increased rating for lumbar spine 
degenerative joint disease is addressed in the REMAND portion 
of the document below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's cervical spine degenerative joint disease does 
not manifest with ankylosis or range of motion on forward 
flexion limited to 15 degrees or less.

CONCLUSION OF LAW

The requirements are not met for an evaluation higher than 20 
percent for cervical spine degenerative joint disease.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the July 2005 notice informed the 
veteran of the evidence needed to support his claim, what 
part of that evidence was to be provided by the claimant, and 
what part VA would attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 RO letter 
informed him how disability evaluations and effective dates 
were determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The only component omitted were the rating 
criteria which would provide a basis for an increased rating.  
This omission was in fact addressed in the January 2006 
statement of the case and the June 2007 supplemental 
statement of the case, which specifically informed the 
veteran of the rating criteria which would provide a basis 
for an increased rating.  Thus, any error was cured and 
rendered harmless.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. The claim was readjudicated on a de novo basis, 
as noted in the June 2007 supplemental statement of the case.  
The veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, as he was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Thus, the Board may address 
the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by him or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 594 (1991).  Where an increase in the 
level of a service-connected disability is at issue, however, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

   
       Lateral Flexion                          Flexion-
Extension                           Rotation
38 C.F.R. § 4.71a, Plate V (2008)



The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)


Factual Background and Analysis

Historically, an April 2001 rating decision granted service 
connection for a cervical spine disorder with an initial 
noncompensable evaluation, effective March 2001.  The veteran 
did not appeal that decision.  The veteran's current claim 
for an increased rating was received by the RO in July 2005.  
As noted earlier, the November 2005 rating decision allowed a 
compensable rating of 20 percent, effective July 2005.

A March 2005 service department X-ray study of the cervical 
spine revealed some intervertebral disc space narrowing at 
C6-C7, and some early osteophyte formation posteriorly 
encroaching to the neural foramina bilaterally at C6-C7.  No 
compression fracture or spondylolisthesis was seen.

An October 2005 VA spinal examination report noted the 
veteran related that his neck pain did not radiate, and he 
took Percocet for his pain.  A physician had never prescribed 
bedrest.  He was employed in a medical billing department and 
sometimes left work due to pain.  The primary limitation on 
activities of daily living he reported was that he could not 
do yard work.  Physical examination revealed range of motion 
on forward flexion of 0 to 30 degrees without pain, and to 35 
degrees with pain.  Extension was 0 to 30 degrees without 
pain.  Pain-free lateral flexion was 0 to 20 degrees on the 
right, and 0 to 25 degrees on the left, but to 30 degrees 
bilaterally with pain.  Pain free rotation was 0 to 60 
degrees bilaterally, and with pain to 65 degrees, 
bilaterally.  The examiner noted that the range of motion 
values were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner noted that sensory findings and gait were normal.  
The diagnosis was stable cervical spine degenerative joint 
disease.

The November 2005 rating decision evaluated the veteran's 
neck disorder analogously as intervertebral disc syndrome 
under Diagnostic Code 5243.  See 38 C.F.R. § 4.20.  As is 
shown by the findings on clinical examination set forth 
below, the Board finds that the preponderance of the 
probative evidence shows the veteran's cervical spine 
degenerative joint disease to more nearly approximate his 
current 20 percent evaluation.  38 C.F.R. § 4.7.

During a March 2007 VA spinal examination, the veteran 
complained of daily pain that came and went throughout the 
day, depending on his activity level.  He estimated his pain 
on a scale of 1 to 10 on average as 8/10.  Aggravating 
factors were sudden movements, such as twisting his head, but 
his symptoms did not impact his ability to walk.  He denied 
any specific radiation of his pain as well as any 
incapacitating episodes over the prior 12 months, and had not 
had any flare-ups.  He also told the examiner his symptoms 
were worse in the morning, and weather changes could also 
aggravate his symptoms.  The veteran noted that his symptoms 
did not impact his ability to do his job in administration at 
a medical center, though he did experience significant pain 
while at work.  He also denied any impact on his activities 
of daily living.

Physical examination revealed range of motion on flexion of 0 
to 50 degrees, extension was to 20 degrees, lateral flexion 
was to 45 degrees, and rotation was to 80 degrees, all with 
mild end-of-range pain.  There was no spasm on examination or 
noted kyphosis.  The examiner noted that repetitive use did 
not change the range of motion values, and that the veteran's 
general appearance on examination was that of a very big and 
strong, healthy young male.  X-rays were read as having shown 
mild degenerative joint disease at C6-C7, with spurring at 
those levels.  The examiner's diagnosis was mild degenerative 
joint disease of the cervical spine.

As shown by the objective findings on clinical examination, 
the veteran's range of motion on forward flexion of the 
cervical spine was better than what is considered normal by 
the VA rating criteria.  See 38 C.F.R. § 4.71a, Plate V.  
Thus, there is no factual basis for a higher rating on the 
basis of limitation of motion.  Neither is there a factual 
basis for a higher rating on the basis of cervical spine 
ankylosis, either favorable or unfavorable (See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 5).
The Board notes the veteran's representative argues for 
consideration of a remand for another examination because the 
claims folder was not provided to the examiner at either the 
2005 or 2007 examination.  While the Board notes the 
regulatory requirement that disabilities be evaluated in 
light of their history, see 38 C.F.R. § 4.1, the Board finds 
no prejudice to the veteran in this instance by the RO's 
failure to provide the claims file to the examiner.  First, 
the Board finds no deficiency in either examination.  Second, 
the objective findings on clinical examination show the 
veteran's cervical spine symptoms to have significantly 
improved between the 2005 and 2007 examination.  Third, the 
non-VA treatment records submitted by the veteran note no 
involvement of his cervical spine, which is consistent with 
the examiner's diagnosis at the 2005 examination that the 
veteran's cervical spine degenerative joint disease was 
stable.  Thus, the Board finds both examinations sufficient 
for rating purposes.  See 38 C.F.R. § 4.2.

The representative also asserts a higher rating is indicated 
on the basis of pain.  In this case, however, while the 
veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

One other factor merits comment by the Board.  As noted 
above, the RO assigned Diagnostic Code 5243.  The Board 
notes, however, that neither examiner diagnosed degenerative 
disc disease.  The veteran's diagnosis is cervical spine 
degenerative joint disease.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  But any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that, in light of the objective findings on 
clinical examination and the examiners' diagnoses, the 
veteran's cervical spine degenerative joint disease should be 
evaluated under Diagnostic Code 5242 for degenerative 
arthritis of the cervical spine, which also is evaluated on 
the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Thus, the Board finds the veteran's 
current 20 percent evaluation reasonably compensates the 
veteran for his function loss due to pain from his cervical 
spine disease.  38 C.F.R. § 4.1, 4.3, 4.7, 4.45, 4.49, 4.59, 
4.71a, Diagnostic Code 5003-5242.  Further, the Board also 
finds there is no factual basis for a staged rating at any 
time of this rating period.  See Hart, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).


ORDER

Entitlement to an evaluation higher than 20 percent for 
disability of the cervical spine is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have are 
applicable to this appeal.  

The non-VA treatment records of January 2008 submitted by the 
veteran note complaints of continuous low back pain, and the 
objective findings on clinical examination indicate decreased 
lumbar spine range of motion as compared to the 2007 VA 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  See  Snuffer v. Gober, 10 Vet. App. 
400 (1997); VAOPGCPREC No. 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  AMC/RO shall issue the veteran a 
supplemental VCAA notice that includes 
the rating criteria specifically related 
to his low back disorder, as set forth in 
the decision of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the veteran for a thoracolumbar 
spine disorder since July 2005.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After the above is complete, AMC/RO 
should arrange a VA examination by a 
physician to determine the current 
severity of the lumbar spine disorder.  
All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.   

The physician is requested to describe 
any functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of a joint due to pain on use, 
including use during flare-ups. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, AMC/RO must 
implement corrective procedures at once.

6.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


